Fourth Court of Appeals
                                  San Antonio, Texas
                                          July 21, 2017

                                      No. 04-16-00648-CR

                                      Darrel K. BOWSER,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 175th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014CR5005
                         Honorable Mary D. Roman, Judge Presiding


                                         ORDER
        On June 15, 2017, we abated this appeal to the trial court to hold a hearing to determine
whether appellant desired to prosecute his appeal, whether appellant is indigent, and whether
counsel abandoned this appeal. See TEX. R. APP. P. 38.8(b)(2). On July 19, 2017, a
supplemental clerk=s record containing the trial court’s findings of facts and conclusions of law
was filed. The trial court found appellant is indigent and desires to prosecute his appeal. The
trial court also found counsel “represented appellant on appeal, but will no longer file an appeal
due to non-payment by appellant.” The trial court appointed Angela Moore to represent
appellant on appeal.

      We, therefore, ORDER this appeal reinstated on the docket of this court. We ORDER
Angela Moore to file appellant=s brief on or before August 21, 2017.




                                                     _________________________________
                                                     Irene Rios, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of July, 2017.



                                              ___________________________________
                                              Luz Estrada
                                              Chief Deputy Clerk